*16Dissenting Opinion by
Judge MacPhail :
I respectfully dissent. I believe that the issues in tbis case are governed by the decisions in Scott v. Philadelphia Parking Authority, 402 Pa. 151, 166 A.2d 278 (1960) and Mahoney v. Philadelphia Housing Authority, 13 Pa. Commonwealth Ct. 243, 320 A.2d 459 (1974), (allocatur refused), cert. denied, 419 U.S. 1122 (1975).
Accordingly, I would reverse the Court of Common Pleas of Westmoreland County and vacate the order of the Pennsylvania Labor Relations Board.